EXHIBIT 10.05

LOGO [g67077g55w60.jpg]

ASSIGNMENT OF INVENTION,

NONDISCLOSURE AND NONSOLICITATION AGREEMENT

In consideration of the value of my engagement as an independent contractor with
VeriSign, Inc. (hereinafter referred to collectively with its subsidiaries and
affiliated entities as “VERISIGN”), and other good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, VERISIGN and I
agree to this Assignment of Invention, Nondisclosure and Nonsolicitation
Agreement (“Agreement”) as follows:

 

1. PROPRIETARY INFORMATION OF VERISIGN IS NOT TO BE DISCLOSED.

 

  (a) I agree that all information, whether or not in writing, of a private,
secret or confidential nature concerning VERISIGN’s business, business
relationships or financial affairs (collectively, “Proprietary Information”) is
and shall be the exclusive property of VERISIGN. By way of illustration, but not
limitation, Proprietary Information may include inventions, products, processes,
methods, algorithms, devices, techniques, formulas, compositions, compounds,
projects, developments, plans, research data, clinical data, financial data,
personnel data, computer programs, customer and supplier lists, and contacts at
or knowledge of customers or prospective customers of VERISIGN.

 

  (b) I agree that all files, letters, memoranda, reports, records, data,
sketches, drawings, laboratory notebooks, program listings, or other written,
photographic, or other tangible material containing Proprietary Information,
whether created by me or others, which shall come into my custody or possession,
shall be and are the exclusive property of VERISIGN to be used by me only in the
performance of my duties for VERISIGN. All such materials or copies thereof and
all tangible property of VERISIGN in my custody or possession shall be delivered
to VERISIGN, upon the earlier of (i) a request by VERISIGN or (ii) termination
of my contracting engagement. After such delivery, I shall not retain any such
materials or copies thereof or any such tangible property.

 

  (c)

I recognize, acknowledge and agree that during my engagement and following the
termination of that engagement, whether voluntary or involuntary, whether with
or without cause, and whether with or without notice, I will not, on my own
behalf or as a partner, officer, director, employee, agent, administrator,
teacher, trainer, advisor or consultant of any other person or entity, directly
or indirectly, disclose Proprietary Information to any person or entity other
than agents of VERISIGN, and I will not use or aid others in obtaining or using
any such Proprietary Information without the express written permission of the
Chief Executive Officer of VERISIGN or his/her designee. I

 

10



--------------------------------------------------------------------------------

 

agree that my obligation not to disclose or to use information and materials of
the types set forth in paragraphs (a) and (b) above, and my obligation to return
all materials and tangible property, set forth in paragraph (b) above, also
extends to such types of information, materials and tangible property of
customers of VERISIGN or suppliers to VERISIGN or other third parties who may
have disclosed or entrusted the same to VERISIGN or to me.

 

  (d) The obligations of this Section 1 will survive the termination of my
engagement unless and until such Proprietary Information becomes public
knowledge and becomes matter in the public domain through no act or omission by
me.

 

2. INVENTIONS AND DEVELOPMENTS ARE PROPERTY OF VERISIGN.

 

  (a) If I shall (either alone or with others) make, conceive, create, discover,
invent or reduce to practice any invention, modification, discovery, design,
development, improvement, method, process, software program, work of authorship,
documentation, formula, algorithm, data, technique, know-how, trade secret or
intellectual property right whatsoever or any interest therein (whether or not
patentable or registrable under copyright, trademark or similar statutes or
subject to analogous protection) (herein called “Developments”) at any time or
times during my engagement with VERISIGN (whether during or after business hours
and whether on or off VERISIGN’s premises), or thereafter, which Developments
are developed or made from knowledge gained from such engagement, that
(i) relates to the business of VERISIGN or any customer of or supplier to
VERISIGN in connection with such customer’s or supplier’s activities with
VERISIGN or any of the products or services being developed, manufactured or
sold by VERISIGN or which may be used in relation therewith, (ii) results from
tasks assigned to me by VERISIGN or (iii) results from the use of premises or
personal property (whether tangible or intangible) owned, leased or contracted
for by VERISIGN, such Developments and the benefits thereof are and shall
immediately become the sole and absolute property of VERISIGN and its assigns,
as works made for hire to the extent permitted by law, or otherwise, and I shall
promptly disclose to VERISIGN (or any persons designated by it) each such
Development and, as may be necessary to ensure VERISIGN’s ownership of such
Developments, I hereby assign any and all rights, title and interest (including,
but not limited to, any copyrights and trademarks) in and to the Developments
and benefits and/or rights resulting therefrom to VERISIGN and its assigns
without further compensation and shall communicate, without cost or delay, and
without disclosing to others the same, all available information relating
thereto (with all necessary plans and models) to VERISIGN. I hereby waive and
agree to waive any and all moral rights that I may have in any Developments.

 

  (b)

I shall keep complete notes, data and records of Developments in the manner and
form requested by VERISIGN. I will, during my engagement with VERISIGN and at
any time thereafter, at the request and cost of VERISIGN, promptly sign,
execute, make and do all such deeds, documents, acts and things as VERISIGN and
its duly authorized agents may reasonably require: (i) to apply for, obtain,
register and vest in the name of VERISIGN alone (unless VERISIGN otherwise
directs) letters patent, copyright, trademark or other

 

11



--------------------------------------------------------------------------------

 

analogous protection in any country throughout the world and when so obtained or
vested to renew, maintain or restore the same; and (ii) to defend in any
judicial, opposition, interference, or other proceedings in respect of such
applications and any judicial, opposition, interference or other proceedings or
petitions or applications for revocation of such letters patent, copyright,
trademark or other analogous protection; and (iii) to waive any and all moral
rights or similar that I may have in any Developments. VERISIGN is under no
obligation to procure or protect Developments.

 

  (c) To the extent I may have incorporated any of my pre-existing materials in
the Developments, I hereby grant to VERISIGN the irrevocable, perpetual,
non-exclusive, worldwide, royalty-free license to use, execute, reproduce,
display, perform, distribute copies of, and prepare derivative works based upon,
such pre-existing materials, and to authorize others to do any or all of the
foregoing.

 

  (d) Listed below are titles and identifications of reserved works, if any,
that I have previously made, conceived, created, discovered, invented or reduced
to practice, and that are expressly excluded from Developments.

 

3. I AM NOT BOUND BY OTHER AGREEMENTS.

I hereby represent and warrant that, (i) except as I have disclosed in writing
to VERISIGN, I am not bound by the terms of any agreement with any other party
to refrain from competing, directly or indirectly, with the business of such
previous employer or any other party; (ii) to the best of my knowledge, my
performance of all the terms of this Agreement and as an independent contractor
of VERISIGN does not and will not breach any agreement to keep in confidence
proprietary information, knowledge or data acquired by me in confidence or in
trust prior to my engagement with VERISIGN, and I will not knowingly disclose to
VERISIGN or induce VERISIGN to use any confidential or proprietary information
or material belonging to others; (iii) I have the full right and authority to
perform my obligations and grant the rights and licenses granted herein, and I
have neither assigned nor otherwise entered into an agreement that would
conflict with my obligations under this Agreement. I covenant and agree that I
shall not enter into any such agreement.

 

4. I WILL ADHERE TO GOVERNMENT OR OTHER THIRD PARTY OBLIGATIONS.

I acknowledge that VERISIGN from time to time may have agreements with other
persons or entities or with the United States Government, or agencies thereof,
which impose obligations or restrictions on VERISIGN regarding inventions made
during the course of work under such agreements or regarding the sensitive
nature of such work. I agree to be bound by all such obligations and
restrictions which are made known to me and to take all action necessary to
discharge the obligations of VERISIGN under such agreements.

 

12



--------------------------------------------------------------------------------

5. I AM AN INDEPENDENT CONTRACTOR.

I understand and agree that I am an independent contractor and not an employee
of VERISIGN. VeriSign shall not be responsible for withholding collection of or
paying any taxes, including without limitation income taxes, for me. I shall be
responsible for payment of all taxes owed by me in connection with any fees I
earn in connection with my contracting arrangement with VERISIGN, including
income taxes. Under no circumstances shall I look to VERISIGN as my employer. I
agree and acknowledge that I am not entitled to participate in any of the
benefit plans or programs that VERISIGN now or hereafter maintains for its
employees, including, but not limited to, VERISIGN’s employee stock purchase
plan and stock incentive plan (“Stock Plans”), VERISIGN’s 401(K) plan or any of
VERISIGN’s medical or dental plans. In the event that any state or federal
court, or any local, state or federal government agency, division or other
related government entity, shall determine that I am considered an employee or
common law employee of VERISIGN, or if for any reason, I waive any right to
participate, either retrospectively or prospectively, in VERISIGN sponsored
benefit plans or programs including, but not limited to, the Stock Plans.

 

6. I WILL NOT SOLICIT VERISIGN’S EMPLOYEE’S.

During the period of my contracting engagement, and for a period of one (1) year
after the termination or expiration thereof, and without limiting the
applicability of any other provisions of this Agreement that are intended to
operate after such termination or expiration, I recognize, acknowledge and agree
that I will not, directly or indirectly (other than as the holder of not more
than one percent (1%) of the total outstanding stock of a publicly held
company), either on my own behalf or as an owner, shareholder, partner, member,
participant, officer, director, employee, agent, representative, advisor or
consultant of any other individual, entity or enterprise, do or attempt to do
any of the following:

 

  (a) solicit, encourage or induce any current or prospective clients,
customers, suppliers, vendors or contractors of VERISIGN to terminate or
adversely modify any business relationship with VERISIGN or not to proceed with,
enter into, renew or continue any business relationship with VERISIGN, or
otherwise interfere with any business relationship between VERISIGN and any such
person; or

 

  (b) solicit, encourage or induce any officer, director, employee, agent,
partner, consultant or independent contractor of VERISIGN to terminate any
employment or relationship with VERISIGN, employ or engage any such person, or
otherwise interfere with or disrupt VERISIGN’s relationship with any such
person.

 

7. I WILL NOT ENGAGE IN CONFLICTS OF INTEREST.

I recognize, acknowledge and agree to comply with all rules and policies of
VERISIGN, including but not limited to those relating to conflicts of interest,
and without limiting the generality of the foregoing:

 

  (a) I will promptly notify VERISIGN of any conflicts of interest or gifts or
offers of gifts or remuneration from clients, consultants, customers, suppliers,
partners, officers, agents, directors, employees, vendors, contractors or others
doing or seeking to do business with VERISIGN, and will not accept such gifts or
remuneration; and

 

13



--------------------------------------------------------------------------------

  (b) I will promptly inform VERISIGN of any business opportunities coming to my
attention that relate to the existing or prospective business of VERISIGN and
will not participate in any such opportunities without the prior written consent
of VERISIGN.

 

8. MISCELLANEOUS.

 

  (a) This Agreement shall be enforceable to the fullest extent allowed by law.
In the event that a court holds any provision of this Agreement to be
excessively broad as to scope, activity, geography, time-period, subject, or
otherwise so as to be invalid or unenforceable, I agree that, if allowed by law,
that provision shall be reduced, modified or otherwise conformed to the relevant
law, judgment or determination to the maximum degree necessary to render it
valid and enforceable without affecting the rest of this Agreement, and, if such
reduction or modification is not allowed by law, the parties shall promptly
agree in writing to a provision to be substituted therefore which will have an
effect as close as possible to the invalid or unenforceable provision that is
consistent with applicable law. The invalidity or unenforceability of any
provision of this Agreement shall not affect or limit the validity and
enforceability of the other provisions hereof.

 

  (b) The failure of VERISIGN to enforce any term of this Agreement shall not
constitute a waiver of any rights or deprive VERISIGN of the right to insist
thereafter upon strict adherence to that or any other term of this Agreement,
nor shall a waiver of any breach of this Agreement constitute a waiver of any
preceding or succeeding breach. No waiver of a right under any provision of this
Agreement shall be binding on VERISIGN unless made in writing and signed by the
CEO of VERISIGN or his designee.

 

  (c) The restrictions contained in this Agreement are necessary for the
protection of the business and goodwill of VERISIGN and are considered by me to
be reasonable for such purpose. I recognize, acknowledge and agree that any
breach by me of any of the provisions contained in this Agreement will cause
VERISIGN immediate, material and irreparable injury and damage, and there is no
adequate remedy at law for such breach. Accordingly, in the event of a breach of
any of the provisions of this Agreement by me, in addition to any other remedies
it may have at law or in equity, VERISIGN shall be entitled immediately to seek
enforcement of this Agreement in a court of competent jurisdiction by means of a
decree of specific performance, an injunction without the posting of a bond or
the requirement of any other guarantee, and any other form of equitable relief,
and VERISIGN is entitled to recover from me the costs and attorneys’ fees it
incurs to recover under this Agreement. This provision is not a waiver of any
other rights which VERISIGN may have under this Agreement, including the right
to recover money damages.

 

  (d) This Agreement shall be binding upon me and my heirs, successors, assigns,
and personal representatives, and will inure to the benefit of VERISIGN, its
affiliates, successors and its assigns, that this Agreement is personal to me,
and that I may not assign any rights or duties under this Agreement.

 

14



--------------------------------------------------------------------------------

  (e) This Agreement contains the entire agreement between me and VERISIGN with
respect to the subject matter herein and supersedes all prior agreements,
written or oral, between me and VERISIGN relating to the subject matter of this
Agreement. All previous discussions, promises, representations, and
understandings relating to the topics herein discussed are hereby merged into
this Agreement. This Agreement may not be modified, changed or discharged in
whole or in part, except by an agreement in writing signed by me and the Chief
Executive Officer of VERISIGN or his/her designee. No person has any authority
to make any representation or promise on behalf of any of the parties not set
forth herein, and this Agreement has not been executed in reliance upon any
representation or promise except those recited herein. I agree that any change
or changes in my duties, salary or compensation after the signing of this
Agreement shall not affect the validity or scope of this Agreement.

 

  (f) This Agreement is governed by and will be construed as a sealed instrument
under and in accordance with the laws of California. The headings herein are for
convenience only and do not limit or restrict the meaning or interpretation of
the text of this Agreement.

I ACKNOWLEDGE THAT I HAVE CAREFULLY READ THIS AGREEMENT IN ITS ENTIRETY AND
UNDERSTAND ALL OF ITS TERMS AND CONDITIONS, THAT I HAVE HAD THE OPPORTUNITY TO
CONSULT WITH ANYONE OF MY CHOICE REGARDING THIS AGREEMENT, THAT I AM ENTERING
INTO THIS AGREEMENT OF MY OWN FREE WILL, WITHOUT COERCION FROM ANY SOURCE, AND
THAT I AGREE TO ABIDE BY ALL OF THE TERMS AND CONDITIONS HEREIN.

 

/s/ Roger Moore     October 1, 2008 (signature)     Date

 

15



--------------------------------------------------------------------------------

RESERVED INVENTIONS OR WORKS AUTHORED PRIOR TO CONTRACTING ENGAGEMENT

 

Title

  

Description

                           

 

16